Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicants amendment filed 11/5/2021 has been entered.  Claims 1, 4 and 6-15 were amended.  Claim 16 was cancelled.  Claims 1-15 and 17-20 are pending.
Applicants amendment has necessitated new rejections.

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-15 and 17-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written 
Claim 1 includes a new limitation to ranges which are not a part of the original disclosure.  The inorganic perborate is about 5-7 parts by weight and the pyrrolidone is 0.1-30 parts by weight which is new matter because Table 2 only specifies 5-35 parts by weight sodium perborate monohydrate and 10-30 parts by weight 2-pyrrolidone.  The organic sulfate is 1-10 parts by weight and the phenol is 1-6 parts by weight which is new matter because Table 2 only specifies 1-10 parts by weight sodium lauryl sulfate and 1-10 parts by weight IGEPAL 970.  The monocarbonate is 1-4 parts by weight and the polycarbonates are 3-7 parts by weight which is new matter because Table 3 only specifies 1-5 parts by weight sodium carbonate and 1-10 parts by weight sodium bicarbonate.  


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1-15 and 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Arafat (US 2018/0332855; published November 22, 2018).
Applicant claims a composition comprising a) 5-7 parts inorganic perborate and 0.1-30 parts pyrrolidone; b) 2-35 parts inorganic silicate and 1-5 parts triazole; c) 1-10 parts organic sulfate and 1-6 parts phenol; d) 1-5 parts diamine; e) 1-4 parts mono carbonates and 3-7 parts polycarbonates; and f) water.  
Arafat discloses a composition comprising a) 5-35 parts sodium perborate and 10-30 parts pyrrolidone; b) 2-35 parts sodium metasilicate and 1-5 parts benzotriazole; c) 1-10 parts sodium lauryl sulfate and 1-10 parts IGEPAL 970 (ethoxylated dinonylphenol and branched nonylphenol); d) .

Response to Arguments
Applicant's arguments filed 11/5/2021 have been fully considered but they are not persuasive.  
Applicant argues that since claim 1 has been amended to include the term ‘consisting of’ the rejection has been overcome.  The Examiner is not persuaded by this argument because the claims has been amended to “consisting of an aqueous solution which comprises” which is an open ended limitation.  Therefore the rejection is maintained.


Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-5, 7, 12-14 and 17-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Arafat et al. (US 2006/0280808; published .
Applicant’s Invention
Applicant claims a composition comprising a) 5-7 parts inorganic perborate and 0.1-30 parts pyrrolidone; b) 2-35 parts inorganic silicate and 1-5 parts triazole; c) 1-10 parts organic sulfate and 1-6 parts phenol; d) 1-5 parts diamine; e) 1-4 parts mono carbonates and 3-7 parts polycarbonates; and f) water.  
Determination of the scope and the content of the prior art

(MPEP 2141.01)

Arafat et al. teach an aqueous composition for removing and preventing mold, mildew and fungal growth comprising 0.05 to 5 percent alkali metal perborate, 0.05-5% inhibiting compounds selected from silicates and triazoles, such as benzotriazole in any ratio, 0-3 percent corrosion inhibitors and 0-5 percent surfactant (abstract; [0003]).  The surfactants include water soluble surfactants selected from alkylsulfate sodium salts, nonylphenyl ether and alkyl pyrrolidones and mixtures of these surfactants [0056].    

Ascertainment of the difference between the prior art and the claims

(MPEP 2141.02)
	
Arafat et al. does not teach 1-5 parts diamine or 1-4 parts mono carbonates and 3-7 parts polycarbonates.  With respect to claim 4, Arafat et 
Painter et al. teach detergent formulations comprising 0.5-30% bleaching agents, preferably sodium perborate (column 23, lines 23-41).  The bleach component is preferably formulated with bleach activators in amounts of 0.01-15%, the formulation with tetraacetyl ethylene diamine being a preferred activator (column 23, line 60-66).  The compositions include pH-adjusting components, preferably water-soluble salts, including sodium carbonate and sodium bicarbonate in amounts of 1-50% the formulation (column 32, lines 25-53).  Coating materials include metal sulphates, preferably sodium sulfate in amounts of 7-24% (column 27, lines 40-43; Examples 1-3).
Finding of prima facie obviousness

Rationale and Motivation (MPEP 2142-2143)
			
	 Arafat et al. and Painter et al. both teach formulations comprising sodium perborate.  Therefore, it would have been prima facie obvious to one of ordinary skill to combine the teachings of Arafat et al. and Painter et al. to include 0.01-15% tetraacetylethylene diamine, 7-24% sodium sulfate, 1-4 parts mono carbonates and 3-7 parts polycarbonates with a reasonable expectation of success.  One or ordinary skill would have been motivated at the time of the invention to combine the teachings of Arafat et al. and Painter et al. to further include tetraacetylethylene diamine as an activator . 

Conclusion
No claims allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE D SULLIVAN whose 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DANIELLE D. SULLIVAN

Art Unit 1617


/JOHANN R RICHTER/Supervisory Patent Examiner, Art Unit 1617